Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chen on April 30, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 7, after “to acquire first data” --- D1 --- was inserted; [including] was deleted and replaced with --- represented by ---;
	Line 14, after ‘acquire second data’, --- D2 --- was inserted; [including] was deleted and replaced with --- represented by ---;
	Line 16, [a tendency among] was deleted;
	Line 18, [a criteria] was deleted and --- changes in value --- was inserted;
	Line 19, after ‘second data’ --- with value changes --- was inserted;
	Line 21, after ‘data’ --- with value changes --- was inserted, before ‘synthesized values’ 
--- obtain--- was inserted. 



line 5, after “to acquire first data” --- D1 --- was inserted; [including] was deleted and replaced with --- represented by ---;
	Line 10, after ‘acquire second data’, --- D2 --- was inserted; [including] was deleted and replaced with --- represented by ---;
	Line 12, [a tendency among] was deleted;
	Line 14, [a criteria] was deleted and --- changes in value --- was inserted;
	Line 15, after ‘second data’ --- with value changes --- was inserted;
	Line 16, after ‘data’ --- with value changes --- was inserted;
Line 17,  before ‘synthesized values’ --- obtain--- was inserted. 


Claim 14, line 4, ‘spectrum’ was changed to ‘spectra’ ; 
Line 5, after “to acquire first data” --- D1 --- was inserted; [including] was deleted and replaced with --- represented by ---;
	Line 10, after ‘acquire second data’, --- D2 --- was inserted; [including] was deleted and replaced with --- represented by ---;
	Line 12, [a tendency among] was deleted;
	Line 14, [a criteria] was deleted and --- changes in value --- was inserted;
	Line 15, after ‘second data’ --- with value changes --- was inserted;
	Line 17, after ‘data’ --- with value changes --- was inserted, before ‘synthesized values’ --- obtain--- was inserted. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a polishing apparatus and method that detects and collects polishing sound of an object being polished, performs frequency analysis on a power spectra of collected sound over a given time correlated to a frequency to obtain first data, performing an arithmetic operation between a first part of the first data of the spectra and a second part of the first data of the spectra to obtain second data, the second data being a plurality of arithmetic values correlating to time and mixed frequency, analyzing the arithmetic values of second data to determine which have changes in value and synthesizing two of the arithmetic values having changes to obtain synthesized values, and determining polishing end point based on synthesized values, as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EM
April 30, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723